Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed March 17, 2022 is acknowledged.  Claims 1 and 12 are amended, claims 2-4 and 11 are cancelled, and claims 13-20 are withdrawn from consideration.  Claims 1, 5-10, and 12 are further considered on the merits.
Response to Amendment
	In light of applicant’s amendment, the examiner modifies the grounds of rejection set forth in the office action filed December 20, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, PCT/CN2015/070652 (Liu, of record) in view of Xu et al., US 2005/0009004 (Xu).  For the purposes of examination, the examiner is relying on the national stage entry of PCT/CN2015/070652 hereinafter referred to as US 2017/0002308 (Liu).
Regarding claim 1, Liu discloses an apparatus for separating tumor cells (abstract, figs. 1-7) comprising:
A filter module comprising a plurality of filters (REF 19, figs. 4-5, ¶ 0012), in each filter a filter membrane (REF 7, figs. 4-5, ¶ 0040) is arranged inside and sealed with an inner wall of the filter (figs. 4-5), a negative pressure device, i.e. a pump (REF 2), connected with an end of an outlet of each of the filters, and a reagent loading module (REF 11b, ¶ 0045) in connection with the filters, wherein said filters are configured to trap tumor cells (abstract);
A first negative pressure pump (REF 11) disposed on the connecting pipeline between the reagent loading module and the filters; and
A reagent dispenser (REF 9) which is disposed on a connecting pipeline between the filters and the first negative pressure device;
Wherein the filter membrane has a pore diameter between 5-25 microns (abstract).
Liu does not explicitly disclose the filter membrane having a double-tapered cross-sectional shape with a minimum diameter between 5-7 microns.  However, Xu discloses filter membranes for cellular analysis (abstract, figs. 1-2) where said filter membranes have pores comprising a double-tapered cross-sectional shape (fig. 2D) with a minimum diameter of between .5-10 microns and a maximum diameter between .5-20 microns (¶ 0370-0371).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the hole shapes of Liu to encompass the double-tapered shape described in Xu since it has been shown that holes having a tapering shape are effective in trapping cellular components (fig. 2D) and that the selection of such a shape among the various shapes proposed in the prior art (Xu, ¶ 0021) are no more than an obvious matter of design choice absent persuasive evidence that the particular configuration of the claimed shape provides criticality or unexpected results (MPEP 2144.04, Section IV, Part B).
Regarding claim 12, Liu (in view of Xu) discloses an apparatus wherein the membrane is a polycarbonate membrane (abstract).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Xu as relied upon in the rejections set forth above, and in further view of Deka, US 2016/0061711 (Deka).
Regarding claim 5, while Liu (in view of Xu) discloses the capability of the reagent loading module to provide several different reagents (¶ 0004), Liu does not explicitly disclose the reagent loading module comprising at least 4 different reagent bottles, wherein said bottles are connected to the first negative pressure pump.  However, Deka discloses a cellular processing apparatus (abstract, fig. 5) comprising a reagent loading module comprising at least 4 different reagent reservoirs (REF 131-134) connected to a pump (REF 126).
At the time of invention, it would have been obvious to modify the apparatus of Liu (in view of Xu) to comprise multiple reagent reservoirs connected to a pump as described in Deka in order to provide multiple fluidic capabilities of an apparatus including washing, lysing, and other reactive modes as necessary.
Regarding claims 6-7, Deka further discloses that all reagent reservoirs (REF 131-134) are connected to the pump (REF 126) via a multi-channel connector (REF 138, ¶ 0064), wherein each reagent reservoir is connected to said multi-channel connector via channel valves on the connecting pipelines between said reagent reservoirs and said multi-channel connector (¶ 0064).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Xu as relied upon in the rejections set forth above, and in further view of Zars et al., US 2015/0068961.
Regarding claim 8, Liu (in view of Xu) discloses an apparatus further comprising a waste liquid collecting device (REF 21), an outlet of the filter in connection with the waste liquid collecting device (fig. 1).  Liu does not explicitly disclose the filter having an overflow port disposed on the pipe wall of the filter and connects with the waste liquid collecting device.  However, broadly providing an overflow port on a flow through filter is no more than routine as seen in Zars.  Zars discloses a flow through filter system (abstract, fig. 1) comprising a flow-through filter (REF 14, 28, ¶ 0073) having an overflow port (REF 40, ¶ 0076) connected to a drain (¶ 0093).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the filter of Liu (in view of Xu) to include an overflow port connected to a drain as described in Zars in order to prevent overflow during instances of filter fouling or high flow rates.
Regarding claim 9, Liu (in view of Xu, Zars) does not explicitly disclose a second negative pressure pump disposed on the overflow pipe.  However, it would have been obvious to one having ordinary skill in the art to include an additional pump in the overflow pipe since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art where such parts provide no more than predictable and reliable results, i.e. the movement of fluid from an overflow to drain (MPEP 2144.04, Section VI, Part B).
Regarding claim 10, Liu (in view of Xu, Zars) while Liu discloses an apparatus further comprising a controller for controlling the operation of the device (¶ 0049), Liu does not explicitly disclose the controller being electrically connected as described and capable of providing control for the pumps, valves, and connectors of the apparatus.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide automatic controller capabilities of all components in the above described apparatus since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (MPEP 2144.04, Section III).
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 (a1/a2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xu et al., US 2005/0009004.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779